                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           GARY L. MILANO,
                                  10                                                       Case No. 19-cv-03121-RS
                                                        Plaintiff,
                                  11
                                                  v.                                       ORDER DISMISSING ACTION
                                  12
Northern District of California
 United States District Court




                                           DANIELLE DOUGLAS, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16           Pursuant to Civil Local Rule 7-1(b), the pending motions to dismiss are suitable for

                                  17   disposition without oral argument, and the hearing set for August 8, 2019 is vacated. Plaintiff

                                  18   Gary L. Milano, appearing in pro se, has filed a complaint listing in the caption as defendants,

                                  19   Danielle Douglas, Lisa Janine Mendez, and the “State of California, Inc.”1 The 24 page complaint

                                  20   states no cognizable claim against any defendant. While the allegations are difficult to summarize;

                                  21   a few excerpts may demonstrate the basic tone:

                                  22                   The U.S. is a Crown Colony. The U.S. has always been and remains
                                                       a Crown (Roman) colony.
                                  23
                                                       Whereas the Triple Crown of Ba’al aka the Papal Tiara and
                                  24                   Triregnum In 1302 Pope Boniface issued his famous Papal Bull
                                                       Unam Sanctum—the first Express Trust . . . .
                                  25
                                                       The Bar Associations worldwide have been responsible ever since in
                                  26
                                  27   1
                                         Although the State of California (with or without an “Inc.”) has not appeared in this action,
                                  28   given the nature of the allegations, this order of dismissal will dispose of the entire case.
                                                      administering the “reaping” of the souls of the lost and damned . . . .
                                   1
                                                      Thereby, the Plaintiff/Petitioner is NOT bound by secular de-facto
                                   2                  alleged rules/statues/de-facto color of law, herein, noticed to all hue-
                                                      man legal fictions corporate creation of the inferior secular state by
                                   3                  fraud of adhesion equity contract . . . .
                                   4          The motions to dismiss suggest this action arose from a state law proceeding for

                                   5   dissolution of marriage, that defendant Douglas was the judge presiding in that action, and that

                                   6   defendant Mendes represented plaintiff’s former spouse. The few allegations against Judge

                                   7   Douglas are frivolous assertions challenging her entitlement to hold office. To the extent that

                                   8   Milano’s claims must be construed broadly, nothing in the facts alleged support any inference of a

                                   9   potential claim against Judge Douglas that would fall outside judicial immunity, or the immunity

                                  10   from suit in this forum provided by the Eleventh Amendment.

                                  11          Defendant Mendez is named in the caption, however, the complaint includes no allegations

                                  12   against her. On the record here, there is no reasonable basis to conclude plaintiff holds a viable
Northern District of California
 United States District Court




                                  13   claim against Mendez, or that any such claim would be subject to federal jurisdiction.

                                  14   Accordingly, the complaint is dismissed without leave to amend.

                                  15

                                  16

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: July 29, 2019

                                  20                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                   CASE NO.   19-cv-03121-RS
                                                                                         2
